        Case 1:20-cv-05602-LGS-KNF Document 21 Filed 10/21/20 Page 1 of 1




UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
ANTHONY ZAPPIN,

                                   Plaintiff,
                                                                     Case No. 1:20-cv-05602-LGS-KNF
                         - against -
                                                                     CLERK’S CERTIFICATE
J. RICHARD SUPPLE, JR.,
                                                                     OF DEFAULT
HINSHAW & CULBERTSON LLP,

                                    Defendants.
------------------------------------------------------------- X

        I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on July 20, 2020 with the filing

of a summons and complaint. In accordance with the Court’s directive, Plaintiff Anthony Zappin

filed an amended complaint of August 24, 2020. A copy of the summons and amended complaint

was served on Defendant J. Richard Supple Jr. and Defendant Hinshaw & Culbertson LLP by

personal service on September 29, 2020 and proof of service was thereafter filed on October 20,

2020 (Doc. #s 18-19). I further certify that the docket entries indicate that Defendant J. Richard

Supple Jr. and Defendant Hinshaw & Culbertson LLP have not filed an answer or otherwise moved

with respect to the amended complaint filed in this action. The default of Defendants J. Richard

Supple Jr. and Defendant Hinshaw & Culbertson are hereby noted.



                21 2020
Dated: October ___,
       New York, New York
                                                                        RUBY J. KRAJICK
                                                                         Clerk of the Court



                                                                  By: __________________________
                                                                            Deputy Clerk
